AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA

                                                         JUDGMENT IN A CIVIL CASE
JO ANNE SOULE
                                                             for Attorney Fees
                                Plaintiff,
         v.                                            Case Number: 2:18-cv-02239-GMN-GWF
P.F. CHANG’S CHINA BISTRO, INC.,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that attorney fees are awarded to the Plaintiff in the amount of $1,825.00. Additionally, the Court awards the
requested costs in the amount of $121.50




         07/29/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
